Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a first set of holes” and “a second set of holes” of ¶0059 as described in the published specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: A) at ¶0065, the phrase “the body 196” should read --the body 190--; B) at ¶0068 and ¶0069, the phrase “the plunger 196” should read --the plunger 197--; C) at fig. 9, the phrase “DUT” should be deleted. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “192” has been used to designate both a socket opening (¶0051) and the socket (¶0052).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (US Pub. 2017/0279491).
Regarding claims 1, 19 and 20, Lam et al. (hereinafter Lam) at least at fig. 1, fig. 2c and ¶0024-0025 discloses a test socket [100] assembly and method for testing components comprising: a contactor body [Interface Test Adapter ITA with 109, ¶0024] having one or more compliant interconnects [¶0024] therein; the contactor body having a socket opening [opening for DUT 130] sized and configured to receive a device under test [130/250] therein; a lead frame assembly [109] disposed within the contactor body [fig. 1] and electrically coupled with the one or more compliant interconnects [¶0025]; and the lead frame assembly including one or more antennas [131 of 109] at least partially disposed within the contactor body [fig. 1], the one or [¶0025] communicate to the device under test (using included one or more device antennas [134/135]) when the device under test is disposed within the socket opening [¶0025]. 

	
    PNG
    media_image1.png
    394
    545
    media_image1.png
    Greyscale


Regarding claim 2, Lam discloses the test socket assembly as recited in claim 1, wherein at least one of the one or more antennas is a patch antenna [see “patch antennas” at Abstract].
Regarding claim 3, Lam discloses the test socket assembly as recited in claim 1, wherein the one or more antennas are configured to transmit and/or receive signals [receiver antenna 131]. 
[131 as shown], and the single patch antenna is a receiver and a transmitter [¶0028]. 
Regarding claim 5, Lam discloses the test socket assembly as recited in claim 1, wherein the contactor body includes one or more radiation openings [opening as shown between 135 and 131] adjacent to the one or more antennas, the one or more radiation openings configured to allow transmission of a wireless signal [See “Abstract”] to or from the one or more antennas. 
Regarding claim 6, Lam discloses the test socket assembly as recited in claim 1, wherein the compliant interconnects are configured to transmit low speed signals power signals and make non-high speed ground contact  [connection between ATE and DUT to power and ground the DUT 130, ¶0024-0025]. 
Regarding claim 8, Lam discloses the test socket assembly as recited in claim 1, wherein the one or more antennas is a patch antenna array [plurality of 131 as shown, ¶0028], and the patch antenna array are receivers and/or transmitters. 
Regarding claim 9, Lam discloses the test socket assembly as recited in claim 1, further comprising a first device under test [130/250] disposed with the socket opening. 
Regarding claim 10, Lam discloses the test socket assembly as recited in claim 1, further comprising a manual actuator [102] , and the manual actuator has a reflector [surface portion of 102/103 for 132/134, ¶0024] therein. 
Regarding claim 11, Lam discloses the test socket assembly as recited in claim 1, further comprising a handler nest [102], and the handler nest has a reflector [surface portion of 102/103 for 132/134, ¶0024] therein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 18 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US Pub. 2017/0279491) in view of Lee et al. (US 2018/0003736 A1).
Regarding claim 12, Lam et al. (hereinafter Lam) at least at fig. 1, fig. 2c and ¶0024-0025 discloses a test socket assembly [100] comprising: a contactor body [Interface Test Adapter ITA with 109, ¶0024] having one or more compliant interconnects [¶0024] therein; a printed circuit board [PCB of 103] coupled with the contactor body; the contactor body having a socket opening [opening for DUT 130] sized and configured to receive a device under test [130/250] therein; a lead frame assembly [109] disposed on top of the contactor body and electrically coupled [using 104, 184, see ¶0027] with the printed circuit board; and one or more antennas [131] at least partially disposed within the lead frame assembly [109], the one or more antennas configured to directly and wirelessly [¶0025] communicate to the device under test when the device under test is disposed within the socket opening [¶0025] and the one or more antennas electrically coupled with the lead frame assembly.
[301/401] to provide transition from a microstrip line (specifically, a patch antenna 412) to a waveguide. The back short 301 is disposed on top of the lead frame assembly [end of flexible PCB 303]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use teaching of Lee to modify the Lam in order to obtain advantages that Lee have to offer (see ¶0037). Modified Lam discloses the one or more antennas disposed between the contactor body and the back short. 


    PNG
    media_image2.png
    423
    646
    media_image2.png
    Greyscale


Regarding claim 13, Lee at fig. 4A-4B discloses the test socket assembly as recited in claim 12, wherein the back short [401] has at least one back short recess [recess as shown] directly adjacent to the one or more antennas [412]. 
Regarding claim 14, Lee at fig. 4A-4B and ¶0039 discloses the test socket assembly as recited in claim 12, wherein the back short has at least one compliant interconnect therein. 
Regarding claim 15, Lam at least at fig. 1, fig. 2c and ¶00024-0025 discloses the test socket assembly as recited in claim 12, further comprising a wave guide [106] disposed between the printed circuit board [103] and the lead frame assembly [109], where the wave guide communicates high speed signals to the one or more antennas [131]. 
Regarding claim 16, Lam at least at fig. 1, fig. 2c and ¶00024-0025 discloses the test socket assembly as recited in claim 12, wherein the compliant interconnects are configured to transmit low speed signals [connection between ATE and DUT to power and ground the DUT 130, ¶0024-0025]. 
Regarding claim 18, Lam et al. at least at fig. 1, fig. 2c and ¶00024-0025 discloses the test socket assembly as recited in claim 12, further comprising a reflector [surface of the DUT near 135] disposed above the device under test to redirect the radiation from the device under test into the one or more antennas [131]. 
Regarding claim 7, Lam discloses all the elements. Lam is silent about test socket assembly as recited in claim 1, further comprising a back short disposed adjacent to the lead frame assembly and the one or more antennas. Lee et al. (hereafter Lee) at fig. 3 and ¶0036-0037 discloses at least one back short [301/401] to provide transition from a microstrip line (specifically, a patch antenna 412) to a [end of flexible PCB 303] and one or more antennas [ports]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use teaching of Lee to modify the Lam in order to obtain advantages that Lee have to offer (see ¶0037).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record alone or in combination does not disclose all the limitations of claim 17 including the test socket assembly comprising: a plunger coupled with the lead frame assembly, a first wave guide disposed within the plunger and coupled with the lead frame assembly, the plunger movable from a first position to a second position, in the first position the first wave guide is uncoupled from a second wave guide, in the second position the first wave guide is electrically coupled with the second wave guide, as further defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



January 14, 2022